     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 1 of 10. PageID #: 611




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 Elegant Eglo, LLC,                                Case No. 1:19-cv-02671

                              Plaintiff,
               -vs-                                JUDGE PAMELA A. BARKER


 Onyx Insurance Company, Inc, et al.,
                                                   MEMORANDUM OPINION AND
                              Defendants           ORDER


       Currently pending is Plaintiff Elegant Eglo, LLC’s (“Elegant” or “Plaintiff”) Motion for

Leave to Voluntarily Dismiss Without Prejudice filed on September 25, 2020 (“Plaintiff’s First

Motion”) (Doc. No. 34.) On October 8, 2020, Defendant Onyx Insurance Company, Inc. (“Onyx”)

filed a Brief in Opposition to Plaintiff’s Motion (“Onyx’s Opposition”) (Doc. No. 37), and on

October 9, 2020, Defendant American Specialty Insurance Group, Inc. (“ASIG”) filed an

Opposition to Plaintiff’s Motion and Motion for Dismissal With Prejudice and/or Fees (“ASIG’s

Opposition”) (Doc. No. 38).

       Also pending is Plaintiff’s Motion for Extension of All Deadlines, to include the fact

discovery deadline, the exchange of expert reports and expert discovery deadlines, and the

dispositive motion deadline, filed on September 30, 2020 (“Plaintiff’s Second Motion”) (Doc. No.

36). In Onyx’s Opposition, Onyx represents that it does not oppose Plaintiff’s Second Motion,

and in ASIG’s Opposition, ASIG does not address Plaintiff’s Second Motion.

       On October 9, 2020, ASIG filed a Motion for Summary Judgment (Doc. No. 40), on

October 12, 2020, Onyx filed a Motion for Summary Judgment (Doc. No. 41), and on October 14,

Plaintiff filed a Motion to Defer Consideration of Defendants’ Motions for Summary Judgment,



                                               1
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 2 of 10. PageID #: 612




Allow Time to Take Discovery, or To Deny Them (“Plaintiff’s Third Motion”) (Doc. No. 43).

Onyx has not opposed Plaintiff’s Third Motion. However, ASIG filed its Brief in Opposition to

Plaintiff’s Third Motion on October 27, 2020 (Doc. No. 45). Plaintiff did not file a reply in support

of its Third Motion.

       Finally, on October 12, 2020, ASIG filed a Motion for Extension of Expert Report Deadline

(“ASIG’s Motion”) (Doc. No. 42). Plaintiff and Onyx have not opposed ASIG’s Motion. All of

the motions currently pending are now ripe for decisions.

       For the following reasons, Plaintiff’s First Motion (Doc No. 34) is GRANTED, and

therefore, the remaining pending motions are DENIED AS MOOT.

I.     Background and Procedural History

       The instant lawsuit was originally filed by Plaintiff in the Cuyahoga County Court of

Common Pleas on August 20, 2019. While this matter was pending in state court, ASIG filed an

Answer and Onyx filed an Answer and Counterclaim for Declaratory Judgment. (Doc. No. 1-3.)

This matter was thereafter removed to this Court on November 14, 2019. (Doc. No. 1.) On

December 18, 2019, Onyx filed a Motion for Leave to File Dispositive Motion and ASIG filed a

Motion for Leave to File Summary Judgment Motion. (Doc. Nos. 9 and 10.) On December 19,

2019, Plaintiff filed briefs in opposition to these motions. (Doc. Nos 11 and 12.) By a non-

document order entered on December 20, 2020, the Court denied both motions.

       On January 9, 2020, ASIG filed a Motion for Judgment on the Pleadings and Motion for

attorney fees and Motion for sanctions. (Doc. No. 13.) After Plaintiff opposed the motion, and

ASIG filed a reply in support of it, the Court conducted a conference with the parties on February

6, 2020. (Doc. Nos. 14, 15 and 17.) The Court directed the parties to notify the Court by March

2, 2020 as to whether an agreement by all parties to dismiss their respective claims without



                                                 2
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 3 of 10. PageID #: 613




prejudice could be reached. (Document No. 17.) On February 19, 2020, ASIG filed a notice of

service of written discovery upon Plaintiff. (Doc. No. 19). On February 25, 2020, Plaintiff filed

a Notice of Service of Plaintiff’s Responses to First Request for Admissions to Plaintiff, and on

February 28, 2020, Plaintiff filed a Notice to take Deposition of ASIG’s Employee Patrick Grubb

on March 30, 2020 at 1:00 p.m. (Doc. Nos. 21 and 22.) On February 28, 2020, a Notice of No

Agreement to a Global Dismissal of All Claims by All Parties Without Prejudice was filed. (Doc.

No. 23.)

       On March 26, 2020, the Court issued a Memorandum Opinion and Order denying ASIG’s

Motion for Judgment on the Pleadings, Motion for Attorney Fees and Motion for Sanctions. (Doc.

No. 26.) That same day, the Court conducted a case management conference and issued a case

management scheduling order. (Doc. No. 27.)

       On March 31, 2020 and May 13, 2020, the parties filed joint motions seeking extensions

of all discovery deadlines by 60 days and 90 days, respectively, “due to the social distancing norms

that have been imposed by Governor DeWine and advocated for by public health officials” and to

“allow for this matter to proceed while accounting for the social distancing necessitated by the

novel CIVID-19 virus.” (Doc. Nos. 29 and 33.) The Court granted both motions and on May 13,

2020, issued an order that in relevant part set a non-expert or fact discovery deadline of September

30, 2020, set a deadline for the party seeking to introduce expert testimony to exchange its expert

report(s) by October 12, 2020, and set a dispositive motion deadline of October 12, 2020.

       In Plaintiff’s First Motion, Plaintiff submits that this action was brought with the

anticipation that the plaintiff in the underlying tort action arising from a motor vehicle accident

allegedly caused by Plaintiff’s driver and pending in Cuyahoga County Court of Common Pleas

would intervene in this action, but she has not done so. That underlying tort action is scheduled



                                                 3
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 4 of 10. PageID #: 614




for trial on January 6, 2021 and the presiding judge has declined to stay that action pending a

decision from this Court concerning whether or not ASIG negligently failed to procure liability

coverage which would have covered the loss, and/or that coverage does exist, but Onyx has

wrongfully refused to provide Plaintiff with a defense and indemnify it in the underlying tort

action. Plaintiff submits that its damages can only be ascertained after the underlying tort action

is concluded. Plaintiff also asserts that discovery in this matter has been hampered due to the

Coronavirus pandemic, that Defendants are located out of state, and Plaintiff lacks the resources

to take depositions and otherwise pursue discovery.

       Plaintiff also asserts that the existence of Onyx’s Counterclaims seeking declarations that

Onyx does not insure the vehicle and does not insure the driver involved in the accident and

therefore, does not owe liability coverage to Plaintiff for the underlying tort claim(s) should not

be a bar to allowing dismissal of Plaintiff’s claim without prejudice since Onyx will be free to re-

assert them if and when Plaintiff re-files the instant matter. Plaintiff maintains that litigation costs

and judicial resources will be saved by granting Plaintiff’s First Motion.

       In Plaintiff’s Second Motion, Plaintiff asks this Court to extend all of the deadlines in this

case, reasserting the fact that the trial of the underlying tort claim(s) will not take place until

January 6, 2021 and therefore, Plaintiff’s damages cannot be ascertained until then; and more fully

detailing why the Coronavirus pandemic has impeded Plaintiff’s counsel’s ability to travel to take

depositions of the out-of-state Defendants.

       In Onyx’s Opposition to Plaintiff’ First Motion, it represents that it does not oppose

Plaintiff’s Second Motion requesting an extension of the deadlines, and indeed, asserts that

“[g]ranting the motion for extension should relieve any concerns relative to the completion of any

discovery claimed to be necessary to prosecute the case.” (Onyx’s Opposition, PageID # 381.)



                                                   4
      Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 5 of 10. PageID #: 615




Onyx does oppose Plaintiff’s First Motion requesting that Plaintiff be allowed to dismiss this

action without prejudice because: its counterclaims for declaratory judgment are pending and

allowing Plaintiff to dismiss this case without prejudice could, upon re-filing, allow Plaintiff to

rely on the empty chair that ASIG could leave behind; and Onyx seeks final resolution of the

instant matter sooner, rather than later, and should have the right to proceed on all claims in order

to obtain a reasonably expeditious and final resolution.

        In ASIG’s Opposition, AISG argues that Onyx’s Counterclaims, along with the substantial

time, effort and expense it has committed to defending this case over the past thirteen months,

prevent the Court from dismissing Plaintiff’s claims without prejudice. Alternatively, ASIG

argues that if the Court is inclined to grant Plaintiff’s First Motion, it should be awarded attorney

fees and costs associated with defending this action should Plaintiff pursue a subsequent action

against it.

        In support of its arguments, ASIG outlines the procedural history in state court, and asserts

that while Plaintiff has engaged in very limited discovery in this matter, ASIG has invested a

substantial amount of time and effort in completing discovery, and preparing (and ultimately filing

on the October 12, 2020 dispositive motion deadline) a dispositive motion, and securing experts.

Citing and relying upon Fed. R. Civ. P. 41(a)(2), and case law interpreting and applying the rule,

ASIG argues that it would suffer “plain legal prejudice” if Plaintiff’s First Motion is granted and

therefore, it should be denied.

        In Plaintiff’s Third Motion, Plaintiff cites to Fed. R. Civ. P. 56(d) to support its request that

at a minimum decisions on the motions for summary judgment filed by Onyx and ASIG should be

deferred since depositions of numerous employees of Defendants who reside out of state need to

be taken and Plaintiff’s counsel’s ability to conduct them in person has been thwarted by the



                                                   5
      Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 6 of 10. PageID #: 616




Coronavirus pandemic, and the voluminous records that need to be addressed during those

depositions make video depositions impractical. Onyx has not opposed Plaintiff’s Third Motion,

but ASIG has.

        In ASIG’s Brief in Opposition to Plaintiff’s Third Motion, ASIG cites to Fed. R. Civ. P.

56(d) and case law applying and interpreting that rule for its arguments that because Plaintiff has

not submitted an affidavit or declaration attesting that it cannot present facts essential to justify its

opposition to ASIG’s Motion, identifying what discovery it needs, or how the needed discovery

will assist in opposing summary judgment, Plaintiff’s Third Motion must be denied. ASIG also

argues that no fact discovery is needed to resolve the purely legal issue raised in its Motion for

Summary Judgment, i.e., application of the economic loss doctrine to bar Plaintiff’s recovery

against ASIG, and granting Plaintiff’s Third Motion is not in the interests of justice.

        Plaintiff did not file a reply to ASIG’s Brief in Opposition that could have included such

an affidavit or declaration.

        In ASIG’s Motion, ASIG requests an extension of time until January 11, 2021 within

which to produce its expert report(s) because of the current procedural posture of the matter, the

fact that depositions have not commenced and because discovery has not been completed due to

restrictions related to the COVID-19 pandemic.

II.     Analysis

        A decision to allow a voluntary dismissal without prejudice is improper if the defendant

would suffer “plain legal prejudice” and in making that determination, a Court must consider four

factors: 1.) the amount of time, effort and expense the defendant has incurred in trial preparation;

2.) any excessive delay and lack of diligence on the part of a plaintiff in prosecuting the action; 3.)




                                                   6
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 7 of 10. PageID #: 617




an insufficient explanation for the need to dismiss; and (4) whether a defendant has filed a motion

for summary judgment. Grover v. Eli Lilly and Company, 33 F.3d 716, 718 (6th Cir. 1994).

       The first factor – the amount of time, effort and expense ASIG has incurred in trial

preparation – does not weigh in favor of a finding that ASIG will suffer “plain legal prejudice” if

the Plaintiff’s First Motion is granted. A trial date has not been set and ASIG has not demonstrated

that it has incurred any time and expense in preparing for a trial that has not been scheduled. The

background and procedural history section of this Memorandum Opinion and Order demonstrates

that ASIG has spent time, effort and expense in seeking leave to file a summary judgment motion

before Plaintiff had had the opportunity to conduct discovery, and when that motion was denied,

in preparing the motion for judgment on the pleadings which was denied. Subsequently, and at

the first scheduled case management conference held on February 6, 2020, Plaintiff represented

that it would dismiss the case without prejudice if Defendants would agree. However, Defendants,

including ASIG, would not agree. So, any time, effort and expense incurred in this matter by

ASIG after February 6, 2020 can be attributed to ASIG’s own decision not to agree to allow

Plaintiff to dismiss the matter without prejudice at that early juncture.

       Moreover, the second case management conference was held on March 26, 2020, or three

days after Governor DeWine had declared a state of emergency due to the COVID-19 pandemic.

Subsequent thereto, and aside from some written discovery requests served by ASIG on March 30,

2020, no real discovery took place and indeed, ASIG joined in the two requests to extend the

discovery deadlines by 60 days and 90 days due to the pandemic. And, although ASIG has

indicated that it retained experts, the record establishes that it filed a motion to continue the

deadline for exchanging its expert report(s).




                                                  7
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 8 of 10. PageID #: 618




       The second factor – any excessive delay and lack of diligence on the part of Plaintiff in

prosecuting the action – does not weigh either in favor of or against a determination that ASIG

will suffer “plain legal prejudice” if the Court grants Plaintiff’s First Motion. The COVID-19

pandemic has served as the bases for two motions filed jointly by the parties to extend the deadlines

in this case, and serves as one of the explanations as to why Plaintiff’s counsel has been unable to

conduct necessary out of state depositions. Indeed, the pandemic also serves as one of the bases

set forth by ASIG in support of ASIG’s Motion. And, the record demonstrates that on the same

date that the court was notified that the parties were unable to agree to a global dismissal of all

claims, Plaintiff filed a notice to take the deposition of ASIG’s employee, Patrick Grubb. Thus,

Plaintiff was diligent in noticing that deposition before the pandemic hit.

       However, one of the other explanations given by Plaintiff in support of Plaintiff’s First

Motion is the expense associated with conducting out of state depositions, which is not a valid

explanation. And, the final explanation – that Plaintiff is awaiting the outcome of the trial of the

tort case filed in state court – is not valid either, as it too is intertwined with Plaintiff’s position

that its time and expenses have been devoted to that case, and not this case.

       The third factor – an insufficient basis for the need to dismiss – does not weigh either in

favor or against a determination that ASIG will suffer “plain legal prejudice” for the same reasons

set forth above as to why the second factor does not weigh either in favor of or against the

determination.

       The fourth factor – whether a summary judgment motion has been filed – does not weigh

in favor of or against a determination that ASIG will suffer “plain legal prejudice”. ASIG did file

a motion for summary judgment, but: it joined in two motions to continue the deadlines in this

matter; had sought leave to file a summary judgment before the first case management conference



                                                   8
     Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 9 of 10. PageID #: 619




had taken place – and without allowing Plaintiff any time to conduct discovery; and filed its

summary judgment motion after the filing of Plaintiff’s First Motion and Plaintiff’s Second

Motion. ASIG could have and should have awaited a decision on these motions or even one of

them, so as not to incur the time and expense of preparing its summary judgment motion. Finally,

had it agreed to a dismissal without prejudice as early as February 6, 2020, ASIG would not have

incurred the time and expense of preparing that motion.

       Thus, ASIG has not established that it will suffer “plain legal prejudice” if Plaintiff’s First

Motion is granted.

       As to Onyx’s opposition to Plaintiff’s Motion, it has not conducted a “plain legal prejudice”

analysis or cited or discussed any legal authority to support its opposition to Plaintiff’s First

Motion. While Onyx does have pending counterclaims, as Plaintiff correctly points out, they can

be reasserted if Plaintiff re-files the instant matter. Both Plaintiff’s claims against Onyx and its

counterclaims against Plaintiff are two sides of the same coin: each side requests a declaration in

its favor concerning liability coverage under the Onyx policy. Moreover, Onyx’s argument that

an empty chair that ASIG could leave behind upon re-filing – presumably if Plaintiff does not

include ASIG as a named defendant – is unpersuasive since whether Plaintiff will include ASIG

as a named defendant in any re-filed action is unknown at this time.

       And, even if Onyx had argued that it will suffer “plain legal prejudice” if Plaintiff’s First

Motion is granted, the record discussed in detail in the procedural history and background section

above demonstrates that Onyx could not demonstrate plain legal prejudice. A trial date has not

been set so as to support any argument that it has incurred time and expense in preparing for trial;

its early request for leave to file a dispositive motion was denied because Plaintiff had not had the

opportunity to conduct discovery; it had the opportunity to agree to allow Plaintiff to dismiss



                                                 9
    Case: 1:19-cv-02671-PAB Doc #: 46 Filed: 11/16/20 10 of 10. PageID #: 620




without prejudice in February, 2020 but did not agree; it conducted some limited written discovery

but also joined in two motions to extend the deadlines due to the constraints associated with the

COVID-19 pandemic; and although it filed a summary judgment motion, like ASIG, it did so after

Plaintiff’s First Motion and Plaintiff’s Second Motion were filed, and after having been given the

opportunity to avoid the time and expense of preparing the summary judgment motion by agreeing

to allow Plaintiff to dismiss without prejudice in February, 2020.

       Accordingly, Plaintiff’s First Motion is GRANTED. Plaintiff’s claims are dismissed

without prejudice. Onyx’s counterclaims are dismissed without prejudice. The granting of

Plaintiff’s First Motion makes the remaining pending motions moot and they are DENIED AS

MOOT.

       IT IS SO ORDERED.




                                                      s/Pamela A. Barker
                                                     PAMELA A. BARKER
Date: November 16, 2020                              U. S. DISTRICT JUDGE




                                                10
